UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1040


In re: HARRISON LEWIS, III,

                Petitioner.



      On Petition for Writ of Mandamus.     (5:11-ct-03139-D)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harrison Lewis, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Harrison Lewis, III, petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

civil suit.       He seeks an order from this court directing the

district   court   to   act.      Our   review    of     the   district      court’s

docket reveals that the district court dismissed his suit on

February 27, 2012.        Accordingly, because the district court has

recently decided Lewis’ case, we deny the mandamus petition as

moot.      We   grant     leave   to    proceed    in    forma    pauperis.      We

dispense   with    oral     argument     because        the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        2